Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred
The Probate Court is a Court of special and limited jurisdictions. Most of its general powers belong peculiarly and originally to tlie Court of Chancery, which still retains all of its jurisdiction. Where, therefore, a bill is filed in chancery against an administrator to compel him to account, by one who has not been an actual party to a proceeding or settlement in the Probate Court, he may totally disregard such proceeding or settlement; and although the settlement in the Probate Court is a final settlement, the complainant, who was no party to it, may treat it as a nullity, and proceed to invoke the equitable powers of the District Court, and compel the administrator to a full account. The Court below erred in excluding the evidence offered by the complainant fo sustain the allegations of his bill, and tlie judgment is reversed, and the cause remanded.